Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/12/2022 has been entered.
Claim Objections
Claim 42 is objected to because of the following informalities:  Claim 42 is included in the elected claimed invention but currently the indicator has the claim Withdrawn.  Appropriate correction is required. However, claim 42 has been under examination. 

Withdrawn Rejections
In view of Applicant’s amendments, the rejection over Guire et al. is hereby withdrawn.
In view of Applicant’s amendments, the rejection over Guire et al. and Bergo et al. is hereby withdrawn.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 33-36 and 42-47 are rejected under 35 U.S.C. 103 as being unpatentable over Wilkins et al. (“Immobilized Particle Arrays: Coalescence of Planar- and Suspension-Array Technologies”, Anal. Chem. vol. 75, pgs. 1141-1146, published 2003, of record dated 06/14/2022) in view of Murphy et al. (US2015/0291929A1, published 10/15/2015). 
	Wilkins teaches combining positive attributes to planar arrays and suspension arrays, immobilized particle arrays offer a new format in which immobilized submicrometer particles are arrayed on hydrogel-coated slides, providing 100+ assay replicates within each spot (see pg. 1141, left col., para. 1). Wilkins teaches preparing immobilized protein arrays and how to assay the binding of labeled target molecules to the arrayed capture probes (see pg. 1141, left col., para. 1). Fig 1. depicts the immobilized particle array and this array contains 25 spots of microparticles arrayed on a planar surface and each spot within the array contains microparticles coated with capture reagent (also see Fig. 1 caption), which read on a substrate on which a biological material is immobilized comprising a substrate, a plurality of particles, wherein the biological material is immobilized on each of the plurality of particles. Wilkins further teaches aldehyde and epoxy-activated hydrogel slides were used (see pg. 1142, right col., para. 2 of Experimental Section), which would read on a layer comprising a hydrophilic non-specific adsorption-preventing agent (aldehyde and epoxy-activated hydrogel) wherein the layer forms a film on the substrate. Wilkins teaches that the protein covalently attached onto the solid phase (see pg. 1145, right col., para. 2 and also see pg. 1146, right col., para. 3), which would read on wherein each of the plurality of particles is directly covalently bonded on the layer via a crosslinking agent (aldehyde and epoxy-activated). 
	Although Figs. 1 and 2 depict the particles are spotted on the layer, the reference does not teach that the crosslinking agent is present as a plurality of spots on the layer.
	Murphy teaches that the hydrogel compositions offer the ability to rapidly screen substrate components for influencing cell attachments (see abstract). Murphy teaches depositing hydrogel solution and crosslink in a plurality of spots on the layer (see Fig. 9). Murphy teaches photocrosslinking agent (see para. [0123]). Murphy teaches hydrogel spots modulate cell behavior covalently attached adhesion molecules (see bottom of para. [0032]). Murphy teaches covalently attach the peptide to norbornene groups (see right col., para. [0143]). Murphy teaches that the hydrogel array depends on the dimensions of the patterns substrate and/or the dimension of the surface-modified substrate and the resultant hydrogel array also be patterned to result in individual hydrogel spots having any desired sizes (see para. [0069]). Murphy teaches that individual hydrogel spot size of the hydrogel array can be small enough to accommodate a single cell and also large enough to accommodate many cells (see middle of para. [0069]). Murphy teaches that the substrate can be prepared by creating hydrophobic regions and hydrophilic regions (see para. [0070]). Murphy teaches hydrogel compositions can be used to analyze ligand-target interactions, antibody-antigen interactions or protein-protein interactions (see bottom of para. [0011]). 
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the substrate comprising the hydrogel of Wilkins with patterned substrate as taught by Murphy because Murphy teaches that the layer of hydrogel depends on the dimensions of the substrate and/or the dimension of the surface-modified substrate. Therefore, it would have been obvious to have spotted crosslinking hydrogel layer on the patterned substrate because spotted hydrogel compositions are used to analyze protein interactions in the form of arrays. The person would have a reasonable expectation of success in using substrates that are patterned with spots because it has been well recognized by Wilkins and Murphy to use hydrogels as a layer for protein analysis.
	With regard to claim 34, Wilkins teaches µm diameter of polystyrene particles (see pg. 1142, right col. para. 1 of Experimental section, and Fig. 1 caption), which would read on an inorganic microparticle.
	With regard to claim 35, Wilkins teaches immobilized of protein arrays (see pg. 1141, left col., para. 1). 
	With regard to claim 36, Wilkins does not teach immobilized on each of the plurality of particles at the C-terminus or N-terminus. Murphy teaches N-terminus of the peptide with fluorescein (see right col., para. [0149]). Wilkins teaches functional group that can form a covalent bond with the polymer of the hydrogel (see para. [0078]). It would have been obvious to have immobilized peptides at the C-terminus or N-terminus because theses are functional groups of a peptide that perform covalent attachments. The person would have a reasonable expectation of success in attaching at the C-terminus or N-terminus of peptides because it has been well understood in the art to form covalent attachment for assay detections. 
	With regard to claim 42, Wilkins teaches that 25 spots of microparticles arrayed on a planar surface with area surrounded by a boundary adapted to retain a solution (see Figs. 1-2). Wilkins further teaches that microparticles may be arrayed by printing on the slide (see pg. 1146, right col., middle of para. 3). The act of stamping the plurality of particles onto an area does not structurally distinguish the claimed plurality of particles from the prior art’s microparticles that they are both immobilized on the substrate. 
	With regard to claim 43, Wilkins teaches in Figs. 1-2 a plurality of particles forms a plurality of spots on the layer. 
	With regard to claim 44, Wilkins teaches hydrogel thickness of 0.05-0.1 µm on the surface of the slide (see pg. 1143, right col., para. 2), which is within the claimed claim.
	With regard to claim 45, Wilkins does not teach the thickness of the substrate is from 0.3 mm to 3.0 mm. Murphy teaches formed by a layer of 200 µm thick sheet on top of 1 mm thick base (see para. [0146]). It would have been obvious to have used different thicknesses for the base because substrate is the support for the hydrogel layer in assaying.
	With regard to claims 46-47, Wilkins teaches aldehyde and epoxy-activated hydrogel slides were used (see pg. 1142, right col., para. 2 of Experimental Section), which would read on the layer consists of a hydrophilic polymer.
Response to Arguments
Applicant’s arguments filed 07/12/2022 have been considered but are moot because Applicant’s amendments necessitated a new ground of rejection. 
Wilkins was cited in an AFCP 2.0. Applicant argues that the important difference between the claimed invention and Wilkins is that in the claimed invention the crosslinking agent is spotted on the layer comprising a hydrophilic non-specific adsorption-preventing agent, while a crosslinking agent is uniformly present over the entire surface of a substrate in Wilkins. There is no motivation to modify the arrays of Wilkins so that the crosslinking agent is present as a plurality of spots.
The arguments are not found persuasive because the layer of hydrogel depends on the dimensions of the substrate and/or the dimension of the surface-modified substrate. Therefore, it would have been obvious to have spotted the crosslinking hydrogel layer on a substrate because spotted hydrogel compositions are used to analyze protein interactions in the form of arrays (see above rejection).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 33-36 and 42-47 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 23-28, 34 and 37-42 of copending Application No. 16/645312 (‘312) in view of Wilkins et al. (“Immobilized Particle Arrays: Coalescence of Planar- and Suspension-Array Technologies”, Anal. Chem. vol. 75, pgs. 1141-1146, published 2003) in view of Murphy et al. (US2015/0291929A1, published 10/15/2015).  
Application No. ‘312 recites in claim 23 a biochip, comprising: a material to be immobilized; and a biochip substrate comprising a resin-made surface, wherein the material  comprises a biological material; the biochip substrate comprises a reaction area, the material is immobilized on the reaction area, the reaction area being hydrophilic and comprises at least one spot;  the spot comprising a thickener and/or a surfactant, and wherein the reaction area is optionally surrounded by a boundary to retain a liquid in the reaction area, wherein the reaction area is optionally covered with functional groups having polarity, the functional groups  being generated by cleaving bonds associated with carbon of a resin of the resin-made surface and binding sites cleaved with oxygen, which reads on  Claim 24 recites that the reaction area is hydrophilic and is surrounded by a boundary to retain a liquid therein, which reads on a layer comprising a non-specific adsorption-preventing agent. Claim 26 recites the coating layer consists of a water-soluble polymer. Claim 27 recites the water-soluble polymer is polyethylene glycol methacrylate. Claim 28 recites the material is immobilized on the reaction area by a photocrosslinking agent having at least two photoreactive groups in a single molecule; wherein the material is at least one selected from the group consisting of a peptide, a nucleic acid and a sugar chain, wherein the material is immobilized on an immobilization carrier, and the immobilization carrier is immobilized on the reaction area; wherein the biochip substrate is made of a polystyrene resin, a polypropylene resin, a polycarbonate resin, or an acrylic resin. 
Even though Application No. ‘312 recites a reaction area being hydrophilic and comprises at least one spot, the Application does not recite a plurality of particles and wherein the crosslinking agent is present as a plurality of spots on the layer.
Wilkins and Murphy have been discussed in the above rejection. It would have been obvious to a person of ordinary skill to have made the biochip as recited in Application No. ‘312 with a plurality of particles because Wilkins teaches that each particle can perform a reaction with a biological material.  In addition, it would have been obvious to have used a patterned substrate of Murphy with the biochip of Application No. ‘312 because Murphy teaches that surface-modified substrate can be spotted to analyze protein interactions. The person would have a reasonable expectation of success in using substrates that are patterned with spots because it has been well recognized in the art to detect protein with hydrophilic layers, 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Response to Arguments
Applicant's arguments filed 07/21/2022 have been fully considered but they are not persuasive. Applicant argues that the biochip of application 16/645312 is different from the claimed substrate. Applicant argues that the above-identified application has an earlier effective filing date than US 16/645312, and upon a finding of allowability of the claims over the prior art the examiner should withdraw this provisional rejection and permit this application to issue as a patent. 
The argument is not found persuasive because, as stated in the above rejection, it would have been obvious to have made the biochip as recited in Application No. ‘312 with a plurality of particles on spotted area for protein analysis (see above). Therefore the claims are still rejected on the ground of nonstatutory double patenting.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAM P NGUYEN whose telephone number is (571)270-0287. The examiner can normally be reached Monday-Friday (8-4).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BAO-THUY NGUYEN can be reached on (571) 272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/N.P.N/Examiner, Art Unit 1641              




/SHAFIQUL HAQ/Primary Examiner, Art Unit 1641